 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   DAVID BARNARD,                                      Case No.: 20-cv-493-GPC(MDD)
11                                      Plaintiff,
                                                         ORDER:
12   v.
                                                         1) GRANTING PLAINTIFF’S
13   THE UNITED STATES DEPARTMENT
                                                         MOTION TO PROCEED IN FORMA
     OF HOMELAND SECURITY (DHS),
14                                                       PAUPERIS, AND
     DHS MANAGEMENT DIRECTORATE
15   (DHS-MGMT), FEDERAL
                                                         (2) SUA SPONTE DISMISSING
     PROTECTIVE SERVICES (FPS) P.
16                                                       COMPLAINT FOR FAILURE TO
     YOUNG (ID NO. 1074), and DOES 1
                                                         STATE A CLAIM WITH LEAVE TO
17   through 5, all in their individual capacity,
                                                         AMEND
     inclusive; in the same incident; THE
18
     UNITED STATES CUSTOMS AND
19   BORDER PROTETION, and DOES 6
     through 10, all in their individual capacity,
20
     inclusive,
21                                   Defendants.
22
23         On March 16, 2020, Plaintiff David Barnard, proceeding pro se, and in forma
24   pauperis (“IFP”), filed a civil rights complaint against Defendant P. Young (ID No.
25   1074), a Protective Security Officer (“PSO”), U.S. Department of Homeland Security,
26   DHS Management Directorate, General Services Administration, (“GSA”), Federal
27   Protective Services and U.S. Department of Homeland Security Customs and Border
28   Protection (“CBP”) pursuant to 42 U.S.C. § 1983 for violating his civil rights based on

                                                     1
                                                                              20-cv-493-GPC(MDD)
 1   his unlawful detention, unlawful seizure of his vehicle and an unlawful arrest during a
 2   stop at the San Ysidro Port of Entry on March 8, 2017. (Dkt. No. 1, Compl. at 3.) He
 3   also filed a motion to proceed in forma pauperis.1 (Dkt. No. 2.) Based on the reasoning
 4   below, the Court GRANTS Plaintiff’s motion to proceed in forma pauperis and SUA
 5   SPONTE dismisses the action for failure to state a claim with leave to amend.
 6   A.     Motion to Proceed In Forma Pauperis
 7          All parties instituting any civil action, suit, or proceeding in a district court of the
 8   United States, except an application for writ of habeas corpus, must pay a filing fee of
 9   $400. See 28 U.S.C. § 1914(a). An action may proceed despite a plaintiff’s failure to
10   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C. §
11   1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
12   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). The plaintiff must submit an affidavit
13   demonstrating his inability to pay the filing fee, and the affidavit must include a complete
14   statement of the plaintiff’s assets. 28 U.S.C. § 1915(a)(1).
15          Here, Plaintiff submitted an affidavit reporting that he receives $121.00 per month
16   from public assistance but $71.00 per month goes to store his vehicle, (Dkt. No. 2 at 2).
17   He also receives $192 per month in food credit from CalFresh. (Id. at 9.) He is
18   unemployed, has no cash, and does not own property. (Id. at 2-3.) He owns a 2006
19   Nissan 350Z which is in storage and not operational. (Id. at 3.) Because Plaintiff has
20   demonstrated he is unable to afford the filing fee, the Court GRANTS Plaintiff’s motion
21   for leave to proceed IFP.
22
23   1
       Attached to the motion to proceed in forma pauperis, Plaintiff attached a form affidavit in support of
24   request for counsel. (Dkt. No. 2 at 6-8.) However, the affidavit merely provides answers regarding
     Plaintiff’s financial state and does not provide any reasons in support of a request for counsel. It appears
25   Plaintiff submits the form affidavit to support his motion for IFP. To the extent Plaintiff seeks request
     for appointment of counsel, Plaintiff must provide reasons to support his request. The Court notes that
26   Constitution provides no right to appointment of counsel in a civil case unless an indigent litigant may
     lose his physical liberty if he loses the litigation. Lassiter v. Dept. of Social Servs., 452 U.S. 18, 25
27   (1981). Under 28 U.S.C. § 1915(e)(1), district courts are granted discretion to appoint counsel for
28   indigent persons under “exceptional circumstances.” Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.
     1991).

                                                          2
                                                                                             20-cv-493-GPC(MDD)
 1   B.     Sua Sponte Review Pursuant to 28 U.S.C. § 1915(e)(2)
 2          A complaint filed by any person proceeding IFP pursuant to § 1915(a) is subject to
 3   mandatory sua sponte review and dismissal by the Court if it is “frivolous, or malicious;
 4   fails to state a claim upon which relief may be granted; or seeks monetary relief against a
 5   defendant immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); Calhoun v. Stahl, 254
 6   F.3d 845, 845 (9th Cir. 2001) (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B) are not
 7   limited to prisoners.”); Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000). §
 8   1915(e)(2) mandates that a court reviewing a complaint filed pursuant to the IFP
 9   provisions of 28 U.S.C. § 1915 rule on its own motion to dismiss before directing that the
10   complaint be served by the U.S. Marshal pursuant to Federal Rule of Civil Procedure
11   4(c)(2). Lopez, 203 F.3d at 1127.
12          Under Federal Rule of Civil Procedure (“Rule”) 8(a)(2), a pleading must contain “a
13   short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.
14   R. Civ. P. 8(a)(2). While a plaintiff need not give “detailed factual allegations,” a
15   plaintiff must plead sufficient facts that, if true, “raise a right to relief above the
16   speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007). To state a
17   claim upon which relief may be granted “a complaint must contain sufficient factual
18   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
19   v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 547). A claim is
20   facially plausible when the factual allegations permit “the court to draw the reasonable
21   inference that the defendant is liable for the misconduct alleged.” Id.
22          Here, Plaintiff alleges 42 U.S.C. §1983 constitutional claims against several
23   federal agencies as well as Protective Security Officer P. Young (ID No. 1074) under
24   color of state and federal law. (Dkt. No. 1., Compl at 2.) First, section 1983 “provides
25   no cause of action against federal agents acting under color of federal law.” Billings v.
26   United States, 57 F.3d 797, 801 (9th Cir. 1995). “Section 1983 provides a remedy only
27   for deprivation of constitutional rights by a person acting under color of law of any state
28   or territory or the District of Columbia.” Daly–Murphy v. Winston, 837 F.2d 348, 355

                                                     3
                                                                                     20-cv-493-GPC(MDD)
 1   (9th Cir. 1987). Here, there is no indication that the federal agent was acting under color
 2   of state law. Therefore, the complaint based on 42 U.S.C. § 1983 fails to state a claim.
 3         A civil rights claim against a federal official in his or her personal capacity may be
 4   brought under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403
 5   U.S. 388 (1971). Bivens is the “federal analog” to § 1983 as to state actors. Hartman v.
 6   Moore, 547 U.S. 250, 254, 255 n.2 (2006). In Bivens, the Supreme Court recognized a
 7   cause of action for damages against federal officers for alleged violation of a citizen’s
 8   rights under the Fourth Amendment. Bivens, 403 U.S. at 397. In subsequent cases, the
 9   Supreme Court recognized a similar cause of action against federal actors for alleged
10   violations of the Due Process Clause of the Fifth Amendment and the Cruel and Unusual
11   Punishment clause of the Eighth Amendment. Correctional Servs. Corp. v. Malesko, 534
12   U.S. 61, 67-68 (2001).
13         Even if the Court liberally construes Plaintiff's § 1983 action as a claim under
14   Biven, that cause of action is only available against officials acting under color of federal
15   law in their individual capacities, not official capacities, and neither the United States nor
16   any of its agencies is a proper defendant. See FDIC v. Meyer, 510 U.S. 471, 486 (1994)
17   (federal agencies are not proper defendants in a Bivens action); Thomas-Lazear v. FBI,
18   851 F.2d 1202, 1207 (9th Cir. 1988) (“The Bivens remedy exists against individual
19   officials, not against the United States.”). Therefore, to the extent Plaintiff seeks to bring
20   a Bivens cause of action for damages against U.S. Department of Homeland Security,
21   DHS Management Directorate, the General Services Administration (“GSA”), Federal
22   Protective Services (“FPS”), and U.S. Department of Homeland Security, Customs and
23   Border Protection Agency (“CBP”), his claims are not cognizable and the Court sua
24   sponte DISMISSES them for failing to state a claim pursuant to 28 U.S.C. § 1915(e)(2).
25   See Calhoun, 254 F.3d at 845; Lopez, 203 F.3d at 1127.
26         A Bivens action may be brought against the responsible federal official in his or
27   her individual capacity. Daly-Murphy, 837 F.2d at 355; see Correctional Services Corp.
28   v. Malesko, 534 U.S. 61, 69 (2001) (“‘[T]he purpose of Bivens is to deter the officer,’ not

                                                   4
                                                                                  20-cv-493-GPC(MDD)
 1   the agency.”) (quoting Meyer, 510 U.S. at 485)).
 2           Here, Plaintiff improperly brings a § 1983 claim against a federal employee,
 3   Defendant Young; however, to the extent he seeks to bring a Bivens claim against
 4   Defendant Young, in his personal capacity, Plaintiff is granted to leave to correct the
 5   deficiencies in his complaint.
 6                                           Conclusion
 7           Based on the above, the Court GRANTS Plaintiff’s motion to proceed in forma
 8   pauperis, and sua sponte DISMISSES the complaint for failure to state a claim with leave
 9   to amend. Plaintiff shall file an amended complaint on or before May 1, 2020.
10   Plaintiff’s amended complaint must be complete in itself without reference to the
11   superseded pleading in accordance with Southern District of California Local Civil Rule
12   15.1.
13           IT IS SO ORDERED.
14   Dated: April 6, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  5
                                                                                20-cv-493-GPC(MDD)
